IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 123 EAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
DEVIN ROUSE,                                 :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2016, the Petition for Allowance of Appeal

is DENIED. The Petition to Withdraw as Counsel is hereby GRANTED.

      Justice Mundy did not participate in the consideration or decision of this matter..